PAPADAKOS, Justice,
concurring.
I am of the view that neither the legislature nor the Court can raise a cloak of immunity around the Commonwealth, its agencies, and political subdivisions for payment of damages it causes. It stands in the same shoes as any private individual with respect to liability. Therefore, the majority’s journey into the statutory realm of sovereign immunity, to find protection from liability for the Commonwealth under the facts of this case, is unwarranted, if not irrelevant.
I concur in the result because the legislature has extended protection from liability to all owners of land without exception, who make land and water areas available to the public for recreational purposes. The act is clear and unambiguous and, as the majority characterizes it, its terms are “pristine.”